                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

Jeffrey H.,1                                         )
                                                     )
                       Plaintiff,                    )
                                                     )
                       v.                            )          No. 4:19-cv-00091-JMS-DML
                                                     )
ANDREW M. SAUL, Commissioner of the                  )
Social Security Administration,                      )
                                                     )
                       Defendant.                    )

                FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

       Having this day issued its Entry Reviewing the Commissioner’s Decision, the Court now

AFFIRMS the Commissioner’s decision and enters FINAL JUDGMENT against the Plaintiff,

and in favor of Defendant, such that the Plaintiff shall take nothing by way of the Complaint.




         Date: 3/4/2020




Laura A. Briggs, Clerk

BY: ______________________________
      Deputy Clerk, U.S. District Court



Distribution via ECF only to all counsel of record

1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States Courts, the Southern District of Indiana has opted to
use only the first name and last initial of non-governmental parties in its Social Security judicial
review opinions.
                                                 1
